Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5,10,13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (U.S. 2017/0010571).
	Matsuda et al. teach a fixing device 20 (Fig.2) comprising a heater 23, a first rotatable member 21 to be heated by the heater, a nip formation pad,  a second rotatable member 22 to form a nip with the first rotatable member opposing the nip formation pad, and a heat equalizing member 41 is adjacent the heater and  located within the nip formation pad 24 to equalize temperature of the heater adjacent the nip formation pad (par.150-151). As seen in Fig.10, the heat equalizing member 41 has a first central region, a second region containing the slot 41a, and a third region outside the second region to the longitudinal end of the equalizer (par.153-154). The first and third region will have the same thermal capacity while the second region with the slot has decreased thermal capacity (par.156-157). Thus, the thermal capacity of the first region (applicant’s Cα) is greater (>) than the thermal capacity of the second region (applicant’s Cβ) and the thermal capacity of the third end region (applicant’s Cγ) is greater (>) than the thermal capacity of the second region (applicant’s Cβ).
	Regarding claim 2, the second and third regions are adjacent to each other at the longitudinal end of the equalizer where the end portion of a sheet of maximum width would pass; the second region has an opening 41a.
	Regarding claims 3-4, the second region has the opening/cut-away portion penetrating through the inside of the equalized between the first and third regions with respect to the width direction and includes connecting portions (top and bottom sections near opening 41a as seen in Fig.10).
	Regarding claim 5, the opening does not vary and thus thermal capacity is considered constant. 
Regarding claim 10, the thermal capacity decreased from an end portion of the first region to an end portion of the third region because of the opening/cut-away portion in the second region.
	Regarding claim 13, the first rotatable member is a film (par. 73).
	Regarding claim 14, the nip formation pad 24 is heated via the belt and thus is considered the heater which would heat the toner image on the recording sheet when passed between a nip formed by the nip formation pad (heated) the first rotatable member (film), and the second rotatable member. 
	Regarding claim 15, the fixing device 20 fixes a toner image formed by an image forming apparatus (Fig. 1).

2.	Claims 1-2,13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (U.S. 2016/0098001).
	Ogawa et al. teach a fixing device 101 (Fig.13A) comprising a heater 113, a first rotatable member 112 to be heated by the heater, a second rotatable member 118 to form a nip with the first rotatable member opposing the heater, and a heat equalizing member 140 is adjacent the heater to equalize temperature of the heater (par.103). As seen in Fig.16A, the heat equalizing member 140 has a first central region, a second region containing a space S or absence of the heat equalization member, and a third region outside the second region to the longitudinal end of the equalizer (par.160-161). The first and third region will have the same thermal capacity while the second region with the slot has decreased thermal capacity since there is no thermal conduction occurring because of the lack of the thermal equalizer in this region. Thus, the thermal capacity of the first region (applicant’s Cα) is greater (>) than the thermal capacity of the second region (applicant’s Cβ) and the thermal capacity of the third end region (applicant’s Cγ) is greater (>) than the thermal capacity of the second region (applicant’s Cβ).
	Regarding claim 2, the second and third regions are adjacent to each other at the longitudinal end of the equalizer where the end portion of a sheet of maximum width would pass; the second region has a space S where no thermal equalizer is present which space S can be construed as a “opening penetrating through the heat equalizing member” or a “cut-away portion”. 
	Regarding claim 13, the first rotatable member is a film 112.
	Regarding claim 14, the heater 113 which would heat the toner image on the recording sheet when passed between a nip formed by the heater, the first rotatable member (film), and the second rotatable member. 
	Regarding claim 15, the fixing device 7 fixes a toner image formed by an image forming apparatus (Fig. 1).

3.	Claims 6-9,11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 6,8,11, the opening within the second region between an end portion of the first region and an end portion of the third region so that the length of the opening with respect to the widthwise direction of the heat equalization member increases toward the third region and includes connecting portions connected between an end portion of the first region and an end portion of the third region is not taught or suggested by the prior art of record. 
	Regarding claims 7,9,12, the cut-away portion within the second region between an end portion of the first region and an end portion of the third region so that the length of the opening with respect to the widthwise direction of the heat equalization member increases toward the third region and includes connecting portions connected between an end portion of the first region and an end portion of the third region is not taught or suggested by the prior art of record. 
	 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakada et al., Soeda, Matsuda et al., and Fujimoto et al. all teach fixing devices having  thermal equalizers relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852